By the court:
Rost, J.
This case is not in a condition to be finally closed.
We seldom interfere with verdicts on questions of fact, but in the present instance we have no means of ascertaining whether the jury acted upon the facts of the case, and came to the conclusion that the defendants had not taken proper care of the slave Sarah, during her last illness; or whether they considered that taking the slave with them, on a visit to a friends house, eight miles from the place where she was hired, was such a breach of their contract with the plaintiff, as rendered the husband liable, under all circumstances, for the loss of the slave, which occurred during that visit.
On the first hypothesis, the evidence of culpable neglect is far from being satisfactory. On the second the finding of the jury is manifestly erroneous. There was no agreement that the defendants should never take the slave out of the corporate limits of the town of Shreveport; and as she was hired to nurse their infant child, they had the right to put her to the ordinary uses of a nurse, and to take her with them in their occasional visits to their neighbors.
The district judge having refused to grant a new trial, we will, in deference to his opinion, remand the case.
It is ordered that the judgment in this case be reversed, and the case remanded for further proceedings, according to law; the plaintiff and appellee paying the costs of this appeal.